DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-15 are being treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitations "amplitude A of the first yarn", "amplitude B of the second yarn", and "amplitude C of the third yarn". However, the original specification fails to provide a definition for the term "amplitude" in the application.  There is a lack of written description for 
Claims 2-15 each depend from rejected claim 1 and are likewise rejected.
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitations "amplitude A of the first yarn", "amplitude B of the second yarn", and "amplitude C of the third yarn", which renders the claim indefinite. The term "amplitude" is not defined by the claim and the original disclosure does not provide a standard to ascertain the meaning of the term.  It is noted that the term "amplitude" is not a common term associated with a textile yarn.  It is unclear what Applicant refers to by reciting an amplitude of a yarn in a fabric.  Therefore the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the term "amplitude" has been construed to be the number of needles spanned by a knit structure of a yarn in a course direction.
Claim 2 recites the limitations "a back yarn", "a middle yarn" and "a front yarn", which renders the claim indefinite.  The terms "a back yarn", "a middle yarn" and "a front yarn" are not defined in the claims and the original disclosure does not provide a standard to ascertain the meaning of each term.  It is noted that the original disclosure fails to set forth a front-to-back 
Claim 3 recites the limitation "wherein the amplitude A of the first yarn is no greater than 2", which renders the claim indefinite.  As addressed for claim 1, the original disclosure fails to define the term "amplitude"; therefore it is unclear how an amplitude of a yarn is "no greater than 2". Therefore the metes and bounds of the claim are unclear and cannot be ascertained.
Claim 4 recites the limitation "wherein the amplitude B of the second yarn and the amplitude C of the third yarn are no greater than 5", which renders the claim indefinite.  As addressed for claim 1, the original disclosure fails to define the term "amplitude"; therefore it is unclear how an amplitude of a yarn is "no greater than 5". Therefore the metes and bounds of the claim are unclear and cannot be ascertained.
Claims 2-15 each depend from a rejected claim and are likewise rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-7, 10-11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaoru (JP 2000314063 A).
Regarding claim 1, Kaoru discloses a warp-knitted fabric (see English translation; fig. 1; para. 0010) configured by a first yarn, a second yarn, and a third yarn (first yarn 21-27 indicated by thick solid lines, second yarn 11-17 indicated by broken lines and third yarn 1-7 indicated by thin solid lines; see fig. 1; para. 0010), wherein 
the first yarn and the second yarn are elastic yarns (para. 0010), 
the third yarn is a nonelastic yarn (para. 0010), and 
an amplitude A of the first yarn, an amplitude B of the second yarn, and an amplitude C of the third yarn satisfy relationships of A < B and A < C (first yarn spans 1 needle therefore A is 1; second yarn spans 2 needles therefore B is 2; and third yarn spans 3 needles therefore C is 3; see fig. 1; para. 0010).
Regarding claim 2, Kaoru discloses the warp-knitted fabric according to claim 1, and further discloses wherein the first yarn is a back yarn (first yarn 21-27 forming at least a portion of a first surface of the fabric; see fig. 1; para. 0010), the second yarn is a middle yarn (second yarn 11-17 forming at least a portion of a middle of the fabric; see fig. 1; para. 0010), and the third yarn is a front yarn (third yarn 1-7 forming at least a portion of a second surface of the fabric; see fig. 1; para. 0010).  
Regarding claim 3, Kaoru discloses the warp-knitted fabric according to claim 1, and further discloses wherein the amplitude A of the first yarn is no greater than 2 (A is 1; fig. 1).  
Regarding claim 4, Kaoru discloses the warp-knitted fabric according to claim 1, and further discloses wherein the amplitude B of the second yarn and the amplitude C of the third yarn are no greater than 5 (B is 2 and C is 3; fig. 1).  
Regarding claim 5, Kaoru discloses the warp-knitted fabric according to claim 1, and further discloses wherein the first yarn is configured in a knit structure of a chain stitch (fig. 1; para. 0010).
Regarding claim 6, Kaoru discloses the warp-knitted fabric according to claim 1, and further discloses wherein at least a portion of the first yarn is configured according to a knit structure of 0-1/1-0 (chain stitches; fig. 1; para. 0010).
Regarding claim 7, Kaoru discloses the warp-knitted fabric according to claim 6, and further discloses wherein the first yarn is configured according to the knit structure of 0-1/1-0 (chain stitches; fig. 1; para. 0010).
 Regarding claim 10, Kaoru discloses the warp-knitted fabric according to claim 1, and further discloses wherein the first yarn and the second yarn each include no less than one type selected from a group consisting of a polyurethane and a polyether ester (polyurethane and/or polyether ester; para. 0006).
Regarding claim 11, Kaoru discloses the warp-knitted fabric according to claim 1, and further discloses wherein the third yarn includes no less than one type selected from a group consisting of a polyester, a polyolefin, a polyamide, an acrylic, cellulose, wool, and linen (polyamide, polyester, polyacrylic; para. 0006).  
Regarding claim 15, Kaoru discloses the warp-knitted fabric according to claim 1, and further discloses an elastic article (a foundation, sports clothing; para. 0001) comprising the warp-knitted fabric (para. 0001) wherein the elastic article is selected from a group consisting of a sanitary product, a medical product, a sports product, underwear, and bedding (a foundation, sports clothing; para. 0001).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kaoru (JP 2000314063 A) in view of Yoshihisa (JP 4635039 B2).
Regarding claim 8, Kaoru discloses the warp-knitted fabric according to claim 1, and further discloses wherein the third yarn is configured according to a knit structure of 1-0/(M-1)-M; and 1≤ M ≤5 (M = 3; see fig. 1).
Kaoru does not disclose wherein the second yarn is configured according to a knit structure of 0-0/N-N, 0-1/N-N, N-N/1-0, or N-N/0-0; and 1≤ N ≤5.  However, Yoshihisa teaches a warp-knitted fabric (see English translation; page 2, para. 7; claim 1) configured by a first yarn, a second yarn, and a third yarn (a first elastic yarn, a second elastic yarn, and a third non-elastic yarn; page 2, para. 7; page 3, pages 3, 5), wherein the first yarn and the second yarn are elastic yarns (page 3, page 5), the third yarn is a non-elastic yarn (page 2, para. 7), wherein the second yarn is configured according to a knit structure of 0-0/N-N, 0-1/N-N, N-N/1-0, or N-N/0-0; and 1≤ N ≤5 (first elastic yarn can form a knitting structure (M) and second elastic yarn can form a knitting structure (P) of 0-0/1-1, N=1, and knitting structure P can have a swing width 1-3; see fig. 1(b); page 3, para. 7; page 5, para. 2).  Kaoru and Yoshihisa are analogous arts. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the wearable blanket as disclosed by Kaoru, with wherein the second yarn is configured according to a knit structure of 0-0/N-N, 0-1/N-N, N-N/1-0, or N-N/0-0; and 1≤ N ≤5, in order to provide a knitting structure of a second elastic yarn with a swing 
Regarding claim 9, Kaoru and Yoshihisa, in combination, disclose the warp-knitted fabric according to claim 8, but Kaoru does not disclose wherein N and M are equal.  However, Yoshihisa teaches that the second elastic yarn may have a swing width of 3 stitches (page 3, para. 7; page 5, para. 2).  By combining Kaoru and Yoshihisa, the second elastic yarn of Kaoru will have a swing width of 3 stitches, therefore N and M are equal.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kaoru (JP 2000314063 A).
Regarding claim 12, Kaoru discloses the warp-knitted fabric according to claim 1, but does not explicitly disclose wherein in a warp direction, a tensile stress at a time of elongation at an elongation rate of 100% is 0.4 N / 25 mm to 6 N / 25 mm.  However, characteristics of a warp-knitted fabric are determined by multiple factors, such as selection of yarn materials, knitting structures, yarn tensions and other process parameters applied to the knitting process.  Kaoru's disclosure meets the requirements of the instant application with respect to selection of yarn materials and knitting structures.  In addition, the tensile stress range as claimed in the instant application is very wide.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the knitting parameters and conducting a tensile stress test, thereby forming a warp-knitted fabric with the tensile stress of 0.4-6 N / 25 mm at a time of elongation at an elongation rate of 100%.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 13, Kaoru discloses the warp-knitted fabric according to claim 1, but does not explicitly disclose wherein in the warp direction, a tensile stress at a time of returning to an elongation rate of 50% after elongation at an elongation rate of 100% is 0.1 N / 25 mm to 4 N / 25 mm.  However, characteristics of a warp-knitted fabric are determined by multiple factors, such as selection of yarn materials, knitting structures, yarn tensions and other process parameters applied to the knitting process.  Kaoru's disclosure meets the requirements of the instant application with respect to selection of yarn materials and knitting structures.  In addition, the tensile stress range as claimed in the instant application is very wide.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the knitting parameters and conducting a tensile stress test, thereby forming a warp-knitted fabric with the claimed tensile stress of 0.1-4 N / 25 mm at a time of returning to an elongation rate of 50% after elongation at an elongation rate of 100%.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 14, Kaoru discloses the warp-knitted fabric according to claim 1, but does not explicitly disclose wherein an air permeability is 10 cm3/cm2/s to 1,000 cm3/cm3/s.  However, characteristics of a warp-knitted fabric are determined by multiple factors, such as selection of yarn materials, knitting structures, yarn tensions and other process parameters applied to the knitting process.  Kaoru's disclosure meets the requirements of the instant application with respect to selection of yarn materials and knitting structures.  In addition, the tensile stress range as claimed in the instant application is very wide.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the knitting parameters and conducting an air permeability test, thereby forming a warp-knitted fabric with the an air permeability of 10-1,000 cm3/cm3/s.  It has .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  Patent documents FR 2451412 A1 and JP 2718441 B2 can make 102 references as well. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.




/AIYING ZHAO/
Examiner, Art Unit 3732


/DANNY WORRELL/Primary Examiner, Art Unit 3732